Citation Nr: 0617844	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-31 058	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and Son



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1948 until 
February 1953 and from November 1953 until June 1970.  The 
veteran died in 1996 and the appellant is the surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran was not a prisoner of war (POW), nor did he 
serve in Vietnam during the Vietnam War.  

2.  At the time of the veteran's death, he was in receipt of 
service connection for bilateral hearing loss, rated as 100 
percent disabling, for residuals of a fracture to the left 
knee with traumatic arthritis, rated as 20 percent disabling; 
and keratosis solar on the neck and a scar on the right hand, 
each rated as noncompensable.  The combined disability rating 
at the time of death was 100 percent.

3.  The veteran died in 1996 due to metabolic encephalopathy, 
due to or as a consequence of end stage liver cirrhosis, 
which was due to or as a consequence of chronic ETOH, or 
alcohol, dependence and abuse with severe, chronic intestinal 
obstruction listed as a significant condition contributing to 
death but not resulting in the underlying cause of death. 

3.  A service-connected disability was neither the principal 
nor a contributory cause of the veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.301, 3.159, 3.303, 3.304, 3.310, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the appellant and her representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claims; (2) inform the 
appellant about the information and evidence the VA will seek 
to provide; (3) inform the appellant about the information 
and evidence she was expected to provide and (4) request the 
appellant provide any evidence in her possession which 
pertains to the claim.  This notification was satisfied by 
way of letters dated in October and December 2002.  

The 2002 letters advised the appellant of the criteria needed 
to substantiate a Dependency and Indemnity Compensation (DIC) 
claim.  The October 2002 letter requested the appellant 
provide information on doctors or facilities that may have 
relevant records and enclosed medical authorizations so the 
RO could assist the appellant in obtaining private medical 
evidence.  

A decision of the U.S. Court of Appeals for Veterans Claims 
(Court) requires additional notice for new and material 
evidence claims.  In Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), it was held that when a claimant seeks 
to reopen a previously denied claim, VA must examine the 
bases for the denial in the prior decision and advise the 
claimant what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  
Although the letters of notification sent to the veteran in 
2002 do not comply with the requirements of Kent, a remand is 
not necessary as the Board finds the Allen v. Principi case 
constitutes a change in law which renders the appellant's 
request to be a distinct claim for entitlement.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if the dependency and indemnity 
compensation claim is awarded.  Although the RO did not 
advise the appellant of such information, because the claim 
for service connection for cause of death is being denied, no 
effective date will be assigned.  Proceeding with this matter 
in its procedural posture would not therefore inure to the 
appellant's prejudice.  

Second, VA has a duty to assist an appellant in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, private 
medical records and lay statements are associated with the 
claims file.  The appellant and her representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide his 
claim.  In fact, the appellant indicated she had no 
additional evidence to provide by a statement in support of 
her claim dated in December 2003.  As such, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
that the case is ready for appellate review.


The Merits of the Claim

The veteran died in 1996.  The death certificate listed the 
immediate cause of death as metabolic encephalopathy due to 
or as a consequence of end stage liver cirrhosis due to or as 
a consequence of chronic ETOH, or alcohol, dependence and 
abuse.  Evidence of record reveals that at the time of death, 
the veteran was in receipt of service connection for 
bilateral hearing loss, rated as 100 percent disabling, for 
residuals of a fracture to the left knee with traumatic 
arthritis, rated as 20 percent disabling, keratosis solar on 
the neck, and a scar on the right hand, each rated as 
noncompensable.

The appellant previously sought service connection for cause 
of death based upon the veteran's service connected knee 
disability in 1996.  Specifically, the appellant argued the 
service connected knee disability continued to cause pain 
ultimately resulting in surgery in March 1996.  The appellant 
argued complications of this surgery was the cause of the 
veteran's death.  This claim was denied by a rating decision 
dated in October 1996.  The Board continued the denial by a 
decision dated in July 2000.  

During the appeals process, the appellant added two 
contentions in connection with her claim for service 
connection for cause of death: 1) the veteran was a POW and 
2) the pain from the veteran's service connected knee and his 
experience in combat and as a POW caused him to self-medicate 
with alcohol and that this self-medication caused the 
veteran's death.  In its July 2000 decision, the Board denied 
the claim based upon alcohol abuse as statutorily barred but 
did not address the contention that the veteran was a POW.  

Subsequently, the appellant requested her claim for DIC 
benefits be reopened based upon the Allen v. Principi 
decision.  237 F.3d. 1368 (Fed. Cir. 2001).  In Allen, it was 
held that service connection for compensation is available 
for an alcohol or drug abuse disability acquired as secondary 
to, or as a symptom of, a service-connected disability.  
Allen constitutes a change in the law and provides a new 
basis for entitlement which was not previously considered.  
See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 
17 F.3d 368 (Fed. Cir. 1994) (when a regulation creates a new 
basis of entitlement to benefits, as through liberalization 
of the requirements for entitlement to benefits, an 
applicant's claim of entitlement under such regulation is 
separate and distinct from a claim previously and finally 
denied).  As such, the appellant's claim for service 
connection for cause of death will be reviewed de novo, 
without regard to the Board's prior decision.

The appellant's principal contention is that the veteran was 
a POW for a minimum of six months until he escaped by killing 
his guards.  She also asserts he was hospitalized for a 
period of six months upon return in order to recover mentally 
and physically.  The record, including the veteran's post-
service report, directly belies the appellant's account, 
(i.e., the appellant is not credible).  

The record contains a January 1973 application for 
compensation or pension in which the veteran specifically 
denied being a former POW.  Moreover, the record, including 
those reflecting the veteran's service, contains no records 
of a lengthy hospitalization, specifically one lasting 
approximately six months.  Although the veteran served during 
the time periods encompassing the Korean War and the Vietnam 
War, the records do not document any service in Korea or 
Vietnam.  The veteran's reports of separation from the Armed 
Forces (DD Forms 214) reflect some periods of overseas 
service, they do not document any awards or medals which 
would indicate service in Korea or Vietnam, such as the 
Korean Service Medal, United Nations Service Medal, Vietnam 
Service Medal or Republic of Vietnam Campaign Medal.  Nor is 
there any other indication the veteran served in either Korea 
or Vietnam in the service medical records or separation 
forms.  Additionally, the veteran did not receive any 
commendations or awards which would suggest combat exposure.  
As the service records do not suggest the veteran served in 
Korea or Vietnam, or that he was a former POW, the 
appellant's contentions are not credible.  

Because there is nothing in the evidence to substantiate the 
appellant's claim that the veteran was a POW, the presumptive 
provisions that apply for former POWs with certain specified 
diseases, including presumptive service connection for 
cirrhosis of the liver, are not applicable.  As the evidence 
does not support any period of time in combat or as a POW, 
the contention that these experiences caused a psychiatric 
disorder is implausible.

Apart from the appellant's wholly incredible contentions 
regarding the veteran's service set forth above, VA must also 
ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).      

As to direct service connection for the cause of death of the 
veteran, metabolic encephalopathy, liver cirrhosis and 
alcohol abuse were not manifested during service or within 
one year of separation from service.  Nor does the appellant 
contend this to be the case.  The appellant contends that the 
veteran's service connected knee required a total knee 
replacement surgery in April 1996 and that complications from 
this surgery caused the veteran's death.  In the alternative, 
the appellant contends the pain from the veteran's service 
connected knee and his experience during combat and as a POW 
caused the veteran to self-medicate with alcohol which caused 
his death.  

Under applicable law, if the appellant establishes her 
entitlement to service connection for the cause of the 
veteran's death, she would be granted Dependency and 
Indemnity Compensation (DIC) benefits under 38 U.S.C.A. 
§ 1310.  In order to do so, the evidence must establish that 
a service connected disability caused, hastened, or 
substantially and materially contributed to the veteran's 
death. 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
of a veteran will be considered to have been due to a 
service-connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death. 38 C.F.R. § 3.312(a).  The principal cause of 
death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death. 
38 C.F.R. § 3.312(c)

Although the veteran was in receipt of service connection for 
the residuals of a fracture to the left knee with traumatic 
arthritis and underwent surgery on that knee, the cause of 
death was listed as metabolic encephalopathy due to or as a 
consequence of end stage liver cirrhosis due to or as a 
consequence of chronic alcohol dependence and abuse.  An 
autopsy was not performed.  

The private pre-operative report dated in March 1996 cites a 
medical history of liver disease secondary to increased 
alcohol intake and a significant history of alcohol abuse.  
The private post operative records dated in March 1996 
indicate there was a complication of liver failure, 
encephalopathy and cirrhosis.  An April 1996 consultation by 
J.T., M.D. notes the veteran's last drink was one day prior 
to his April 1996 surgery and that the veteran's initial 
delirium may have been caused by alcohol withdrawal and that 
the veteran was metabolically encephalopathic possibly 
because of inherent liver failure.  

The appellant submitted several letters from treating 
physicians in support of her claim.  In October 1996, J.T., 
M.D. opined that the veteran was known to have severe 
tricompartment degenerative joint disease which cause 
constant pain and the veteran elected surgery to relieve the 
pain in spite of the significant risks of complications.  In 
February 1997, A.A., M.D. reported that the veteran was known 
to have hepatic encephalopathy and degenerative arthritis, 
requiring surgical intervention.  Dr. A.A. stated the veteran 
would have lived many years had it not been for the operation 
to restore his mobility.  In February 1997, K.E., M.D. 
observed that the veteran was known to have hepatic 
encephalopathy and degenerative arthritis requiring surgical 
intervention.  Dr. K.E. opined the veteran died from 
complications related to GI bleeding and thrombocytopenia.  

In February 1997, R. A., M.D. observed that the veteran had 
total knee replacement in April 1996 after which he had 
postoperative liver failure and delirium and some form of 
metabolic encephalopathy secondary to his inherent liver 
failure.  Dr. R.A.'s impression included alcoholic liver 
disease with cirrhosis, hepatic encephalopathy, and a history 
of chronic alcoholism.  I.A.E., M.D wrote in March 1997 that 
the veteran had multiple radiological studies reflecting 
advanced osteoarthritis of both knees which were getting 
increasingly worse.  An undated letter by K.Z., M.D. states 
that the knee surgery caused the veteran's liver cirrhosis to 
become decompensated leading to other complications such as 
GI bleeding, thrombocytopenia respiratory cardiaca and renal 
failure.  Dr. K.Z. opined the veteran would have lived had he 
not insisted on the surgery.  

Given the reported medical history, the Board caused the 
veteran's claims folder to be reviewed to ascertain whether 
the veteran's service connected disorders caused or 
contributed to his death.  An April 2000 expert medical 
opinion by a VA hepatologist indicated the veteran died six 
months after the knee surgery, well beyond the 30 day time 
limit for death related to surgery or complications from 
surgery.  The VA hepatologist also indicated that the belief 
the veteran would have outlived his surgery, had it not been 
for his service-connected knee disorder, would be 
speculative.  

While two of the letters by private physicians appear to 
support the contention that the veteran's knee surgery caused 
his death, the letters are not probative because they are 
bare conclusions unsupported by facts or evidence.  Further, 
none of the private treatment records or letters from private 
physicians addresses the previous history of liver disease 
from alcohol ingestion.  As the VA hepatologist pointed out 
to conclude that but for the total knee replacement the 
veteran would never have had liver failure, in spite of his 
long history of liver disease, and would still be alive is 
purely speculative.  The law has recognized in this regard 
that service connection may not be based on resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993). 

As such, service connection for cause of death as due to the 
left knee fracture with traumatic arthritis is not warranted.  

The appellant has also alleged the veteran's self medication 
with alcohol caused the veteran's death.  The appellant 
argued that the veteran's left knee caused substantial pain 
which prompted the veteran to self medicate with alcohol.  
The appellant has also contended the veteran was treated for 
psychiatric disorder as a result of his experiences in combat 
and as a POW.  She argued this psychiatric problem also 
caused the veteran to self-medicate with alcohol.  Thus the 
argument is the pain from the left knee disability and 
psychiatric illness caused the veteran to drink alcohol, 
which caused the liver disease, including metabolic 
encephalopathy and liver cirrhosis, which caused the 
veteran's death.

The appellant's contentions are without merit.  A service-
connected disability is one that was contracted in the line 
of duty and was incurred in or aggravated during active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, a service-connected disability includes a chronic 
disease, such as cirrhosis of the liver, which may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year after 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Furthermore, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. § 
3.310(a).  Nevertheless, no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs. 38 U.S.C.A. § 1110.  

However, in Allen v. Principi, 237 F.3d. 1368 (Fed. Cir. 
2001) the United Court of Appeals for the Federal Circuit 
held that a veteran can receive compensation for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of a service-connected disability.  The Court made it 
clear that in order to grant service connection for alcohol 
or drug abuse secondary to a service connected disability 
there must be a causal relationship between the service 
connected disability and the alcohol or drug abuse.  The 
Court stated "clear medical evidence establishing that the 
alcohol or drug abuse disability is indeed caused by a 
veteran's primary service connected disability and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing" is needed.  Allen, 237 F.3d at 1377.

To the extent that the appellant bases her argument on the 
claimed POW status of the veteran, as noted above she is 
incredible in this report.  In this case, the veteran was in 
receipt of service connection for the residuals of a fracture 
to the left knee including traumatic arthritis.  The next 
question is whether the veteran's consumption of alcohol was 
proximately due to the service connected disability or as a 
result of willful misconduct.  The evidence of record 
reflects a history of heavy drinking and alcohol abuse.  
There is also evidence of record documenting the constant 
pain caused by the service connected knee disability.  What 
is missing, however, is competent medical evidence linking 
the pain from the service connected knee disability to the 
veteran's drinking.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through eduction, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
There is no competent medical evidence in this case 
indicating that the veteran self-medicated due to any 
service-connected disorder.  As such, there is no medical 
nexus between the veteran's knee disability and the alcohol 
abuse as is required by Allen v. Principi.  Therefore, 
service connection for cause of death due to self-medication 
of the service connected knee disability is not warranted.  

Even without the triggers of POW or combat, the Board 
examined whether the veteran had a psychiatric disorder which 
caused self-medication.  The evidence suggests the presence 
of a psychiatric disability.  For example, there is an August 
1997 letter signed by K.Z., M.D which indicates the veteran 
was on Ativan and had symptoms of panic attacks and neurosis.  
Other private medical records also document a past medical 
history of anxiety.  However, there is no documentation of 
any complaints, treatment or diagnosis of a psychiatric 
condition during service.  Furthermore, there is no competent 
medical evidence suggesting a nexus between the current 
anxiety and neurosis and any inservice event.  

As such, the record contains references to treatment for 
anxiety, but no indication of the etiology of the anxiety.  
Even if there was service connection for a psychiatric 
disorder, there is no nexus between that disorder and the 
veteran's alcohol consumption.  For the Board to conclude 
that the veteran's anxiety or other psychiatric condition 
could have been related to service and could have caused him 
to drink would be a conclusion based on speculation and the 
law provides that service connection may not be based on 
resort to speculation or remote possibility. 38 C.F.R. 
§ 3.102; Obert, supra.  

The Board finds that no competent medical evidence has been 
submitted which establishes a relationship between the cause 
of the veteran's death and his period of service.  There can 
be no doubt from review of the record that the veteran 
rendered honorable and faithful service for which the Board 
is grateful, and the appellant is sincere in her belief that 
the veteran's death was related to military service.  While 
the Board has carefully reviewed the record in depth, it has 
been unable to identify a basis upon which service connection 
may be granted.  The Board has also considered the benefit of 
the doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for cause of death is denied.


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


